On Rehearing
Before McBRIDE, REGAN, SAMUEL and HALL, JJ.
SAMUEL, Judge.
During the course of argument on rehearing it was disclosed by admission and stipulation of both counsel, and thus brought to our attention for the first time, that a final judgment of divorce had been rendered between the litigants hereto during the pendency of this appeal from the judgment of separation from bed and board.
A suit for separation from bed and board abates and ceases to have any legal existence after a judgment of divorce has been granted between the parties. Sampognaro v. Sampognaro, 213 La. 814, 35 So.2d 742; Cotton v. Wright, 193 La. 520, 190 So. 665.
The case before us is now moot and, accordingly, the appeal is dismissed.
Appeal dismissed.